It having appeared in the briefs in this case and in the oral argument that other evidence was taken by the court concerning the felonious acts involved in this case, which evidence is not included in the case before us, a reargument is ordered at the next term of this court appointed to convene on the 19th day of *905January, 1932; and it is further directed that such evidence, if any, as was taken in the Children’s Court, at the time of the hearing in this case, concerning these felonious acts, be included in the record.